    Case: 1:18-cv-08469 Document #: 46 Filed: 01/13/21 Page 1 of 4 PageID #:156




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


LLOYD WICKLIFFE,                        )
                                        )
                    Plaintiff,          )      Case No. 18 CV 8469
                                        )
      v.                                )      Hon. Judge Elaine E. Bucklo
                                        )
                                        )      Magistrate Judge Jeffrey Cummings
                                        )
RANDY PFISTER, et al.,                  )
                                        )
           Defendants.                  )

                                 JOINT STATUS REPORT

       Plaintiff Lloyd Wickliffe (“Plaintiff”) and Defendant Randy Pfister (“Defendant”)
submits the following Joint Status Report pursuant to the Order entered on November
19, 2020 (Dkt. 45):

   1. Progress of Discovery

   Discovery originally closed on February 10, 2020. The parties exchanged 26(a)(1)s and
   written discovery and Plaintiff was deposed. Per Judge Cummings Order, Defendant
   provided Plaintiff with additional information on the alleged 11/23/16 and 4/21/17
   incidents by March 5, 2020.

   In the June 26, 2020 Joint Status Report, Plaintiff requested that discovery be opened
   to allow for Plaintiff to provide additional documents and written discovery to
   Defendant that verifies dates that he was transported in November 2016 and to amend
   the Complaint to add the John Doe officer(s).

   Per this Court’s Order dated July 14, 2020 (Dkt. 41), the Court ordered that Plaintiff
   was to file an Amended Complaint by August 11, 2020 and that fact discovery would
   close on November 12, 2020. In an Order dated August 21, 2020 (Dkt. 43), the Court
   stated that Plaintiff has not filed an Amended Complaint by the August 11, 2020
   deadline and that he must proceed on the previously filed Complaint.
Case: 1:18-cv-08469 Document #: 46 Filed: 01/13/21 Page 2 of 4 PageID #:157




   Discovery closed on November 12, 2020. Parties have not engaged in any
   additional discovery since the June 26, 2020 Joint Status Report was filed. In the
   joint status report that was filed on November 12, 2020, Plaintiff stated that he had
   not received any communications from the Court since May 2020 and did not
   know that he was to file an Amended Complaint by August 11, 2020.

   In an Order dated November 19, 2020 (D.E. 45) this Court stated that Magistrate
   Judge Cummings would determine if Plaintiff should be permitted to file an
   amended complaint and extend the dates for the close of discovery. No further
   orders have been entered in this matter since the November 19, 2020 Order. The
   parties have not engaged in additional discovery.

2. The Status of Briefing on Any Unresolved Motions

   There are no pending motions at this time. Plaintiff intends to file a motion with
   the Court to amend the Complaint, to extend discovery and for assistance of
   counsel. Defendant Pfister intends to seek leave to file a Motion for Summary
   Judgment.

3. Agreed Proposed Schedule of the Next 60 Days

   Not Applicable

4. An Agreed Revised Schedule

   Not Applicable

5. Request for Any Agreed Action that the Court Can Take Without a Hearing

   Not Applicable

6. Whether the Parties Believe a Telephonic or In-Person Hearing with the Judge
   is Necessary

   The parties believe that a telephonic hearing with the Judge is necessary to
   discuss Plaintiff’s claims that he hasn’t received any correspondence from the
   Court since May 2020 and to set a briefing schedule.
    Case: 1:18-cv-08469 Document #: 46 Filed: 01/13/21 Page 3 of 4 PageID #:158




Dated: January 13, 2021                    Respectfully submitted,

                                           /s/ Lloyd Wickliffe
                                           Lloyd Wickliffe (M-25085)
                                           Kewanee Life Skills Re-entry Center
                                           2021 Kentville Road
                                           Kewanee IL 61443
                                           Plaintiff, Pro Se



Kwame Raoul                               /s Joi Lynne Taylor
Attorney General of Illinois              JOI LYNNE TAYLOR
                                          Assistant Attorney General
                                          Office of the Illinois Attorney General
                                          100 West Randolph Street, 13th Floor
                                          Chicago, Illinois 60601
                                           (312) 814-6133
                                           jotaylor@atg.state.il.us
                                           Attorney for Defendant, Randy Pfister
    Case: 1:18-cv-08469 Document #: 46 Filed: 01/13/21 Page 4 of 4 PageID #:159




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on January 13, 2021 the foregoing document was
electronically filed with the Clerk of the Court for the Northern District of Illinois using
the CM/ECF system. The undersigned further certifies that a copy of the aforementioned
document was served by U.S. Mail on this 13th day of January, 2021 to the following
person(s):

              Lloyd Wickliffe #M-25085
              Kewanee Life Skills Re-entry Center
              2021 Kentville Road
              Kewanee IL 61443




                                                 /s Joi Lynne Taylor
                                                 JOI LYNNE TAYLOR
                                                 Assistant Attorney General
                                                 Office of the Illinois Attorney General
                                                 100 West Randolph Street, 13th Floor
                                                 Chicago, Illinois 60601
                                                 (312) 814-6133
                                                 jotaylor@atg.state.il.us
